Before it extended its corporation lines for school purposes only, appellee was a city or town constituting a separate and independent school district within the meaning of section 3 of article 7 of the Constitution as amended in 1909. We think there is no doubt, if appellee continued to be such a district, it had power to levy the taxes in controversy here, for by the express terms of said section of the Constitution as so amended the limitation therein of the amount of taxes which could be levied for school purposes to 50 cents on the $100 of valuation did not apply to a city or town constituting such a school district.
The contention of appellant, as we understand it, is that appellee ceased to be such a district when it extended its corporation lines *Page 730 
"for school purposes only." If it did, then we agree it was without power to levy the taxes, notwithstanding said section of the Constitution as amended in 1918 empowered the Legislature to provide for the levy in school districts of an additional tax for school purposes not exceeding $1 on the $100 valuation, for the Legislature had not so provided at the time the taxes in controversy were levied. 12 C.J. 727.
But we do not think appellee ever ceased to be such a district. When it took over the control of its public schools and became a separate and independent school district, it assumed a dual character, and thereafter had "its powers as strictly a municipality, to be exercised for strictly municipal purposes; and it had its powers as a duly constituted independent school district." Phillips, C.J., in City of Rockdale v. Cureton, 111 Tex. 136, 229 S.W. 852; Poteet v. Bridges (Tex.Civ.App.)248 S.W. 415. We know no legal reason why, in its character as an independent school district, its boundaries should not have been extended, as they were, beyond its boundaries as a municipality, nor of any legal reason why, when its boundaries were so extended, it should not then have possessed the rights and exercised the powers belonging to a city or town constituting an independent school district. Hence we do not regard as tenable appellant's contention that a city or town cannot constitute an independent school district unless its boundaries in its character as a municipality are identical with its boundaries as a school district. A like contention urged in Kuhn v. City of Yoakum, 257 S.W. 227, was overruled by the Galveston Court of Civil Appeals.
Appellant next insists that if power to levy the taxes in controversy existed, in any event it was not effectively exercised by appellee, and that the levies were therefore void. The contention is based on the fact that the elections were ordered to be held "within the limits of the city of Whitesboro" to determine whether a tax specified should be levied for school purposes on taxable property "within the limits of said city"; on the fact that it was declared in the orders for the elections that "none but property taxpayers as shown by the last assessment rolls of said city and who are qualified voters of such city shall vote at said election"; and on the fact that in the ordinances making the levies they were specified as "on all taxable property in the city of Whitesboro." Keeping in mind appellee's dual character, we think it should be regarded as acting within its powers as a school district when it ordered the elections to determine whether taxes for school purposes should be levied and when it levied such taxes. The persons interested seem to have understood it that way, for there was testimony showing that persons entitled to do so, living within the territory added when appellee extended its corporation lines "for school purposes only," voted at the elections. The testimony referred to was objected to on the ground that only the ordinances could be looked to in determining who was entitled to vote at the elections. Whether the objection should have been sustained or not is not important, we think, for, as suggested, the ordinances should have been construed to be appellee's acts as an independent school district, and not its acts as a municipality. If same ought to be so construed, then it should be assumed that the voters so understood the acts.
We think the judgment is erroneous so far as it is in appellee's favor for interest on the penalty allowed for failure of appellant to pay the taxes when same became due. It will be so reformed as to deny a recovery of such interest, and will be affirmed as reformed.